ORDER
PER CURIAM.
On consideration of the affidavit of Andrew L. Singer, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, respondent’s motion for retroactive disbarment, Bar Counsel’s response thereto, Bar Counsel’s notice of modification of its position regarding nunc pro tunc treatment of respondent’s order of disbarment, respondent’s motion for leave to late file a response to Bar Counsel’s opposition, respondent’s lodged response, and Bar Counsel’s reply, it is this 4th day of May, 2000
ORDERED that respondent’s motion for leave to late file the lodged response to Bar Counsel’s opposition is granted and the Clerk is directed to file the lodged opposition. It is
FURTHER ORDERED that the said Andrew L. Singer, is hereby disbarred on consent effective forthwith. It is
FURTHER ORDERED that respondent’s motion for retroactive disbarment is granted and respondent’s disbarment should run from April 22, 1998, the date of respondent’s interim suspension in this jurisdiction.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.